DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Applicants' attention is drawn to the fact that the instant claims are directed to at least two distinct inventions: an apparatus, represented by claims 1-18 (Group I), and a method, represented by claims 19-20 (Group II). The restriction requirement is not made at this time, however it may be imposed later if the claims are amended to introduce additional limitations to each invention, which would require an additional search in each Group of claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“substrate holding/rotating part” in claims 1 and 19;
“movement mechanism” in claims 4, 9, 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“substrate holding/rotating part” is interpreted as requiring the structure(s) of a chuck (para. 0026), and equivalents thereof;
“movement mechanism” is interpreted as requiring the structure(s) of lifting mechanism (para. 0024), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Examiner’s Comment
Claim 3 recites “a portion of the processing surface that is struck by the processing liquid,” whereas claim 8 recites “a portion of the processing surface that is hit by the processing liquid.” Applicant should select one of “struck” and “hit,” and keep the claim language consistent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a gas supply nozzle provided inside the peripheral edge portion in a plan view” at line 5. It’s unclear what’s considered “inside” and “outside,” when viewing from a plan 
This rejection also applies to claim 19.
Claim 2 recites “the gas supply nozzle is further configured to supply the gas in the annular shape or to a vicinity of the processing liquid supply nozzle.” But claim 1 already recites the gas supply nozzle is “configured to supply a gas in an annular shape,” so it’s unclear how supplying gas in the annular shape has become an alternative configuration in claim 2; this creates conflict between claim 1 and claim 2. For examination purpose, the phrase is interpreted as “the gas supply nozzle is further configured to supply the gas in the annular shape [[or]] to a vicinity of the processing liquid supply nozzle,” without the word “or.”
Claim 3 recites “the gas supply nozzle is further configured to supply the gas inside a portion of the processing surface.” It’s unclear what’s considered “inside” and “outside.” For examination purpose, “inside” is interpreted as closer to the substrate’s center, when viewing in plan view.
This rejection also applies to claim 8; claim 18 (“a second gas supply nozzle provided inside the gas supply nozzle”).
Claim 19 recites “wherein, in supplying a gas” at pg 28 line 7. It’s unclear if this refers to the step of “supplying a gas” recited at pg 28 line 4. For examination purpose, it’s interpreted as “wherein, in supplying the gas.”
Claims 4-7, 9-17, 20 are rejected because they depend on a claim rejected under 112(b) above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAMBA (US PGPUB 20140374022).
Regarding claim 1, NAMBA teaches a substrate processing apparatus (peripheral film removing apparatus 10, fig. 2, 8). NAMBA’s apparatus comprises:
a substrate holding/rotating part (substrate holding unit 16, fig. 2, 8, para. 0038) configured to hold and rotate a substrate (para. 0038); 
a processing liquid supply nozzle (nozzle 61, or nozzle 62, or nozzle 63, fig. 2, 8, para. 0043-44) configured to supply a processing liquid to a peripheral edge portion (supplying a processing liquid to the peripheral portion of wafer W, para. 0043-44, fig. 2, 8) of the substrate held by the substrate holding/rotating part (wafer W held by unit 16, fig. 2, 8); and 
a gas supply nozzle (gas port 56, fig. 2, para. 0047; or gas port 304, fig. 8, 0073) provided inside the peripheral edge portion in a plan view (see fig. 2, 8) and configured to supply a gas in an annular shape (para. 0047, port 56 may be a single opening that extends continuously in the circumferential direction, or may be a plurality of openings that are disposed intermittently on the circumference; para. 0073, same for port 304) to a processing surface of the substrate to which the processing liquid is supplied (gas supplied to wafer W, fig. 2, 8, para. 0047, 0073), 

The phrase “configured to hold and rotate a substrate” is interpreted as intended use because it’s directed to how the substrate holding/rotating part is used without imposing any structural requirement. NAMBA’s unit 16 perform or are capable of performing the recited function(s), as explained above.
The phrase “configured to supply a processing liquid to a peripheral edge portion of the substrate held by the substrate holding/rotating part” is interpreted as intended use because it’s directed to how the processing liquid supply nozzle is used without imposing any structural requirement. NAMBA’s nozzle 61, 62 or 63 performs or is capable of performing the recited function(s), as explained above.
The phrases 
configured to supply a gas in an annular shape to a processing surface of the substrate to which the processing liquid is supplied;
wherein the gas supply nozzle is further configured to supply the gas from a direction perpendicular to the processing surface toward a direction inclined outward from a rotation center of the substrate
are interpreted as intended use because they are directed to how the gas supply nozzle is used without imposing any structural requirement. NAMBA’s gas port 56 or 304 performs or is capable of performing the recited function(s), as explained above.
Regarding claim 2, NAMBA teaches the substrate processing apparatus of claim 1. The phrase “wherein the gas supply nozzle is further configured to supply the gas in the annular shape to a vicinity of the processing liquid supply nozzle from the direction perpendicular to the processing surface toward the direction inclined outward from the rotation center of the 
Regarding claim 3, NAMBA teaches the substrate processing apparatus of claim 2. The phrase “wherein the gas supply nozzle is further configured to supply the gas inside a portion of the processing surface that is struck by the processing liquid supplied from the processing liquid supply nozzle” is interpreted as intended use because it’s directed to how the gas supply nozzle is used without imposing any structural requirement. NAMBA’s gas port 56 or 304 performs or is capable of performing the recited function(s). For example, YOKOYAMA teaches the gas may contact a portion of the substrate surface struck by processing liquid (see fig. 2, 3A, 8; the gas suppresses processing liquid from moving into wafer W’s central portion, para. 0047, 0054, 0056).
Regarding claim 4, NAMBA teaches the substrate processing apparatus of claim 2. NAMBA teaches the apparatus further comprising a movement mechanism (arm 34 which moves cover plate 30 and cover member 300, para. 0041, fig. 2, 8; cover plate 30 contains gas outlet 56 and cover member 300 contains gas outlet 304, fig. 2, 8, para. 0047, 0073). The phrase “configured to adjust a height of the gas supply nozzle from the processing surface” is interpreted as intended use because it’s directed to how the movement mechanism is used without imposing any structural requirement. NAMBA’s arm 34 performs or is capable of performing the recited function(s).
Regarding claim 5, NAMBA teaches the substrate processing apparatus of claim 2. NAMBA teaches wherein the gas supply nozzle (gas outlet 56 or 304) comprises a slit at a tip 
Regarding claim 6, NAMBA teaches the substrate processing apparatus of claim 2. NAMBA teaches wherein the gas supply nozzle comprises a heater (heater 51 or heater 314, fig. 2, 8, para. 0046-47, 0073). The phrase “configured to heat the gas that is ejected” is interpreted as intended use because it’s directed to how the heater is used without imposing any structural requirement. NAMBA’s heater performs or is capable of performing the recited function(s).
Regarding claim 8, NAMBA teaches the substrate processing apparatus of claim 1. NAMBA teaches the limitations of this claim for the same reasons as provided above (see claim 3).
Regarding claim 9, NAMBA teaches the substrate processing apparatus of claim 8. NAMBA teaches the limitations of this claim for the same reasons as provided above (see claim 4).
Regarding claim 10, NAMBA teaches the substrate processing apparatus of claim 8. NAMBA teaches the limitations of this claim for the same reasons as provided above (see claim 5).
Regarding claim 11, NAMBA teaches the substrate processing apparatus of claim 1. NAMBA teaches the limitations of this claim for the same reasons as provided above (see claim 4).
Regarding claim 12
Regarding claim 13, NAMBA teaches the substrate processing apparatus of claim 1. NAMBA teaches the limitations of this claim for the same reasons as provided above (see claim 5).
Regarding claim 14, NAMBA teaches the substrate processing apparatus of claim 1. NAMBA teaches the limitations of this claim for the same reasons as provided above (see claim 6).
Regarding claim 19, NAMBA teaches a substrate processing method (see, e.g., para. 0050-56). NAMBA’s method comprises:
causing a substrate holding/rotating part to hold and rotate a substrate (wafer W is held by substrate holding unit 16 and then rotated, para. 0052, 54);
supplying a processing liquid from a processing liquid supply nozzle to a peripheral edge portion of the substrate (supply a liquid to peripheral portion of wafer W, para. 0054, 0056, 0076) held by the substrate holding/rotating part (wafer W held by substrate holding unit 16, as explained above); and 
supplying a gas in an annular shape (see para. 0047, 0073, annular shape of port 56 and 304) from a gas supply nozzle (supplying gas from port 56 or port 304, para. 0052, 0054, 0076) provided inside the peripheral edge portion in a plan view (as explained above) to a processing surface of the substrate to which the processing liquid is supplied (to wafer W, para. 0052, 0054, 0076), 
wherein, in supplying a gas, the gas is supplied in the annular shape (as explained above) from a direction perpendicular to the processing surface toward a direction inclined outward from a rotation center of the substrate (as explained above; see fig. 2, 8, gas from gas port 56 and 304 is supplied downwardly and outwardly).
Regarding claim 20, NAMBA teaches the substrate processing method of claim 19. NAMBA teaches the method further comprising: adjusting a position in the processing surface to which the gas is supplied by adjusting a height of the gas supply nozzle from an upper surface of the substrate (para. 0052, cover plate 30 descends to processing position).

Claims 1-3, 5-6, 8, 10, 12-14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HIGASHIJIMA (US PGPUB 20140116480).
Regarding claim 1, HIGASHIJIMA teaches a substrate processing apparatus (abstract, claim 1, fig. 1, 3, 5A-5B). HIGASHIJIMA’s apparatus comprises:
a substrate holding/rotating part (wafer holding unit 3, fig. 1, 3) configured to hold and rotate a substrate (fig. 1, 3, para. 0025); 
a processing liquid supply nozzle (liquid ejection port 22, fig. 1, 3, 5A-5B) configured to supply a processing liquid to a peripheral edge portion (supplying a processing liquid to the peripheral portion of wafer W, para. 0042, fig. 1, 3, 5A-5B) of the substrate held by the substrate holding/rotating part (wafer W held by unit 3); and 
a gas supply nozzle (gas ejection port 212 or 213, fig. 1, 3, 5A-5B) provided inside the peripheral edge portion in a plan view (see fig. 1, 3, 5A-5B) and configured to supply a gas in an annular shape (para. 0030, gas ejection ports 212 and 213 extend continuously along the concentric large-diameter circumference and small-diameter circumference, respectively) to a processing surface of the substrate to which the processing liquid is supplied (gas supplied to wafer W, fig. 1, 3, 5A-5B, para. 0030-31), 

As explained above, the phrase “configured to hold and rotate a substrate” is interpreted as intended use. HIGASHIJIMA’s unit 3 perform or are capable of performing the recited function(s), as explained above.
As explained above, the phrase “configured to supply a processing liquid to a peripheral edge portion of the substrate held by the substrate holding/rotating part” is interpreted as intended use. HIGASHIJIMA’s liquid ejection port 22 performs or is capable of performing the recited function(s), as explained above.
As explained above, the phrases 
configured to supply a gas in an annular shape to a processing surface of the substrate to which the processing liquid is supplied;
wherein the gas supply nozzle is further configured to supply the gas from a direction perpendicular to the processing surface toward a direction inclined outward from a rotation center of the substrate
are interpreted as intended use. HIGASHIJIMA’s gas ejection port 212 or 213 performs or is capable of performing the recited function(s), as explained above.
Regarding claim 2
Regarding claim 3, HIGASHIJIMA teaches the substrate processing apparatus of claim 2. As explained above, the phrase “wherein the gas supply nozzle is further configured to supply the gas inside a portion of the processing surface that is struck by the processing liquid supplied from the processing liquid supply nozzle” is interpreted as intended use. HIGASHIJIMA’s gas ejection port 212 or 213 performs or is capable of performing the recited function(s) (see fig. 1, 3, 5A-5B).
Regarding claim 5, HIGASHIJIMA teaches the substrate processing apparatus of claim 2. HIGASHIJIMA teaches wherein the gas supply nozzle (gas ejection port 212 or 213) comprises a slit at a tip from which the gas is ejected (see fig. 1, 3, 5A-5B, long narrow opening in each of gas ejection port 212 or 213).
Regarding claim 6, HIGASHIJIMA teaches the substrate processing apparatus of claim 2. HIGASHIJIMA teaches wherein the gas supply nozzle comprises a heater (heater 216, fig. 1, 3, para. 0031). The phrase “configured to heat the gas that is ejected” is interpreted as intended use. HIGASHIJIMA’s heater performs or is capable of performing the recited function(s).
Regarding claim 8, HIGASHIJIMA teaches the substrate processing apparatus of claim 1. HIGASHIJIMA teaches the limitations of this claim for the same reasons as provided above (see claim 3).
Regarding claim 10, HIGASHIJIMA teaches the substrate processing apparatus of claim 8. HIGASHIJIMA teaches the limitations of this claim for the same reasons as provided above (see claim 5).
Regarding claim 12
Regarding claim 13, HIGASHIJIMA teaches the substrate processing apparatus of claim 1. HIGASHIJIMA teaches the limitations of this claim for the same reasons as provided above (see claim 5).
Regarding claim 14, HIGASHIJIMA teaches the substrate processing apparatus of claim 1. HIGASHIJIMA teaches the limitations of this claim for the same reasons as provided above (see claim 6).
Regarding claim 18, HIGASHIJIMA teaches the substrate processing apparatus of claim 1. HIGASHIJIMA teaches a second gas supply nozzle provided inside the gas supply nozzle in the plan view (gas ejection port 212 is inside of gas ejection port 213, fig. 1, 3, 5A-5B). As explained above, the phrases: 
configured to supply a gas in an annular shape to the processing surface of the substrate to which the processing liquid is supplied;
configured to supply the gas in the annular shape from the direction perpendicular to the processing surface toward the direction inclined outward from the rotation center of the substrate
are interpreted as intended use. HIGASHIJIMA’s gas port 212 performs or is capable of performing the recited function(s).
Regarding claim 19, HIGASHIJIMA teaches a substrate processing method (para. 0044-52). HIGASHIJIMA’s method comprises: 
causing a substrate holding/rotating part to hold and rotate a substrate (wafer W is held by wafer holder 3 and then rotated, para. 0046, 0048); 
supplying a processing liquid from a processing liquid supply nozzle to a peripheral edge portion of the substrate (supplying a liquid from liquid ejection port 22 to the peripheral portion of the lower surface of wafer W, para. 0048, 0050) held by the substrate holding/rotating part (wafer W is held by wafer holder 3, as explained above); and 

wherein, in supplying a gas, the gas is supplied in the annular shape (as explained above) from a direction perpendicular to the processing surface toward a direction inclined outward from a rotation center of the substrate (gas is supplied upwardly and outwardly, para. 0030, fig. 1, 3, 5A-5B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over NAMBA, in further view of PHAM (US PGPUB 20060150432).
Regarding claim 7, NAMBA teaches the substrate processing apparatus of claim 2. NAMBA teaches wherein the gas supply nozzle is divided into a plurality of areas in a circumferential direction (para. 0047, port 56 may be a single opening that extends continuously in the circumferential direction, or may be a plurality of openings that are disposed intermittently on the circumference; para. 0073, same for port 304).
NAMBA does not explicitly teach the gas supply nozzle is further configured to eject the gas under different conditions between the plurality of areas.
PHAM teaches substrate processing apparatus, just like NAMBA and the present application. Thus PHAM is analogous. Like NAMBA’s cover plate 30 or cover assembly 300 comprising gas port 56 or 304, which can be a plurality of openings arranged like a circle in the circumferential direction (as explained above; see also fig. 2, 8), PHAM teaches a cover 214 (see fig. 2-5) comprising a plurality of holes or nozzles 218 (see fig. 6-7), which can be arranged like concentric circles (see fig. 8A, 9-11, para. 0012, 0015, 0045-46). PHAM teaches that the holes or nozzles can be divided into different processing zones, like triangular zones (see fig. 9, para. 0012, 0046, claim 14). PHAM teaches that, by using manifolds and control devices, each processing zone can have its own parameters such as volume, flow rate, and pressure (para. 0012, 0017, claim 6).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify NAMBA to incorporate manifolds and control devices such that different areas or zones of the gas nozzles can have its own parameters such as volume, flow rate, and pressure (as taught by PHAM), with reasonable expectation of supplying See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, the manifolds and control devices (taught by PHAM) as incorporated, would still perform the same controlling function as before, and the gas nozzle would still perform the same gas-supplying function as before, yielding predictable results.
The phrase “configured to eject the gas under different conditions between the plurality of areas” is interpreted as intended use because it’s directed to how the gas supply nozzle is used without imposing any structural requirement. In the combination of NAMBA and PHAM, the gas supply nozzle performs or is capable of forming the recited function(s).
Regarding claim 15, the combination of NAMBA and PHAM teaches the substrate processing apparatus of claim 7. The phrase “wherein the gas supply nozzle is configured to vary a flow rate of the ejected gas between the plurality of areas” is interpreted as intended use because it’s directed to how the gas supply nozzle is used without imposing any structural requirement. In the combination of NAMBA and PHAM, the gas supply nozzle performs or is capable of forming the recited function(s). As explained above, the gas supply nozzle can have different flow rates of the ejected gas between the plurality of zones or areas.
Regarding claim 16, the combination of NAMBA and PHAM teaches the substrate processing apparatus of claim 7. The phrase “wherein the gas supply nozzle is configured to vary a temperature of the ejected gas between the plurality of areas” is interpreted as intended use 
Regarding claim 17, NAMBA teaches the substrate processing apparatus of claim 2. NAMBA teaches wherein the gas supply nozzle is divided into a plurality of areas in a circumferential direction (as explained above).
As explained above, NAMBA does not explicitly teach the gas supply nozzle is further configured to eject the gas under different conditions between the plurality of areas.
As explained above, PHAM teaches that the holes or nozzles can be divided into different processing zones, like triangular zones (see fig. 9, para. 0012, 0046, claim 14), and by using manifolds and control devices, each processing zone can have its own parameters such as volume, flow rate, and pressure (para. 0012, 0017, claim 6). As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify NAMBA to incorporate manifolds and control devices such that different areas or zones of the gas nozzles can have its own parameters such as volume, flow rate, and pressure (as taught by PHAM), with reasonable expectation of supplying gas to the substrate. It’s well known in the art to divide a gas nozzle into different zones or areas and individually control each zone or area; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR
As explained above, the phrase “configured to eject the gas under different conditions between the plurality of areas” is interpreted as intended use. In the combination of NAMBA and PHAM, the gas supply nozzle performs or is capable of forming the recited function(s).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, 
YOKOYAMA (US PGPUB 20070277930) teaches a liquid nozzle and a gas nozzle for supplying liquid and gas to the wafer’s peripheral edge;
NAMBA (US PGPUB 20130171831) teaches a liquid nozzle and a gas nozzle for supplying liquid and gas to the wafer’s peripheral edge;
HIGASHIJIMA (US PGPUB 20140116478) teaches a liquid nozzle and a gas nozzle for supplying liquid and gas to the wafer’s peripheral edge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714